     Case 2:17-cr-00577-ODW Document 88 Filed 08/05/19 Page 1 of 5 Page ID #:359



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     WILSON PARK (Cal. Bar No. 239527)
 4   DEVON MYERS (Cal. Bar No. 240031)
     Assistant United States Attorneys
 5   Violent & Organized Crime Section
          1300 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-5796/0649
          Facsimile: (213) 894-3713
 8        E-mail:     wilson.park@usdoj.gov
                      devon.myers@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,              No. CR 17-577-ODW-1

14             Plaintiff,                   GOVERNMENT’S RESPONSE TO
                                            DEFENDANT’S MOTION TO COMPEL
15                   v.                     CERTAIN DISCOVERY

16   JEROME TERRY, JR., et al.,             Hearing Date: August 19, 2019
                                            Hearing Time: 10:00 a.m.
17             Defendants.                  Location:     Courtroom of the
                                                          Hon. Otis D. Wright
18                                                        II

19
20

21         Plaintiff United States of America, by and through its counsel

22   of record, the United States Attorney for the Central District of

23   California and Assistant United States Attorneys Wilson Park and

24   Devon Myers, hereby files its response to defendant Jerome Terry,

25   Jr.’s (“defendant”) motion to compel certain discovery.

26   ///

27   ///

28   ///
     Case 2:17-cr-00577-ODW Document 88 Filed 08/05/19 Page 2 of 5 Page ID #:360



 1        The government’s response is based upon the attached memorandum

 2   of points and authorities, the files and records in this case, and

 3   such further evidence and argument as the Court may permit.

 4

 5   Dated:   August 5, 2019             Respectfully submitted,
 6                                       NICOLA T. HANNA
                                         United States Attorney
 7
                                         BRANDON D. FOX
 8                                       Assistant United States Attorney
                                         Chief, Criminal Division
 9
10

11                                       WILSON PARK
                                         DEVON MYERS
12                                       Assistant United States Attorneys
13                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                            2
     Case 2:17-cr-00577-ODW Document 88 Filed 08/05/19 Page 3 of 5 Page ID #:361



 1                     MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.   GOVERNMENT’S DISCOVERY

 3        On July 21, 2019, defendant filed his motion to compel certain

 4   discovery (“Motion”), seeking the disclosure of 404(b) evidence,

 5   Brady/Giglio evidence, Jencks materials, and Rule 16 discovery.               In

 6   the Motion, defendant complains that although the government “has

 7   produced evidence,” “there remain categories of evidence that the

 8   government has not produced and has given no . . . date certain as

 9   to when they will be produced.”       (Dkt. 83 at 2.)    The government, on

10   the other hand, asserts that it has met -- and continues to meet --

11   all of its discovery obligations and has done so in a timely

12   fashion.    In fact, since defendant’s initial appearance in January

13   2019, the government has produced to defendant over 52,000 pages of

14   documents and 27 audio/video recordings.

15        The government is in possession of additional materials,

16   including sensitive materials relating to victims and other

17   potential witnesses, which the government intended to produce to

18   defendant closer to the trial date (currently set for October 29,

19   2019).   To avoid needless litigation and conserve court resources,

20   the government and defendant’s attorney, Shaun Khojayan, have met

21   and conferred (both before and after the filing of the Motion)

22   regarding these additional materials and defendant’s other discovery

23   requests.   Based on that meet and confer, the government and Mr.

24

25

26

27

28
     Case 2:17-cr-00577-ODW Document 88 Filed 08/05/19 Page 4 of 5 Page ID #:362



 1   Khojayan have reached a tentative agreement 1 regarding a schedule

 2   for disclosures.

 3         Specifically, the government and Mr. Khojayan agreed that the

 4   government will produce materials that are currently in its

 5   possession, custody, or control pursuant to the following schedule:

 6         (1)   404(b) evidence:               9/9/19

 7         (2)   Brady/Giglio evidence:         9/9/19

 8         (3)   Jencks materials:              9/9/19

 9         (4)   Rule 16 discovery:             9/3/19

10   The government notes that this schedule does not apply to materials

11   that are not within the government’s possession, custody, or

12   control, such as materials that will be created during trial

13   preparation, e.g., new witness interview reports.          The government is

14   mindful of its continuing discovery obligations and will produce any

15   such materials expeditiously after they are created/obtained.

16   II.   THE COURT SHOULD ORDER DEFENDANT TO PRODUCE DISCOVERY

17         Despite several requests from the government (in its discovery

18   letters), the defense has not produced any discovery.          To the extent

19   defendant has any discovery that he is obligated to provide under

20   Rules 16(b) and 26.2 of the Federal Rules of Criminal Procedure, the

21   government asks the Court to order the production of that discovery

22   by September 9, 2019.

23

24

25

26

27        1 The tentative agreement is subject to defendant’s approval.
     Mr. Khojayan indicated that he would be meeting with defendant on
28   August 8, 2019, to discuss the tentative agreement.

                                            2
     Case 2:17-cr-00577-ODW Document 88 Filed 08/05/19 Page 5 of 5 Page ID #:363



 1   III. CONCLUSION

 2        If defendant approves the tentative agreement, the parties will

 3   submit a proposed order that sets forth the agreed upon schedule for

 4   disclosures.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
